DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the cross section of the first end" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the posterior faces" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the anterior faces” and “the posterior faces" in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 59 recites the limitation "the exterior surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
65 recites the limitation "the cross section" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the at least one connector" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
In claim 65 there is an inconsistency in the language of the body of the claim thus making their scope unclear. The claim, at lines 12-13, recites “the at least one undercut having a cross section configured to mate with the cross section of the at least one connector” with the connector only functionally recited, e.g. configured to mate with the cross section of the at least one connector, thus indicating that the claims are directed to the subcombination, the spinal bone graft without the at least one connector. However lines 14-18 positively recites the at least one connector, as an element of the invention, e.g. “the at least one connector configured to mate with the at least one undercut to interconnect the first unit and the second unit together with the first mating surface in direct contact with the second mating surface, the at least one connector preventing separation of the first unit and the second unit in response to tensile force”, thus indicating that the claims are directed to the combination of the spinal bone graft and the at least one connector. As such it is unclear whether applicant intends the claims to be drawn to the combination or the subcombination. Applicant is hereby required to indicate which, the combination (spinal bone graft and the at least one connector) or subcombination (spinal bone graft without the at least one connector) the claims are intended to be drawn and make the language consistent with this intent.  For examination purposes, the claims will be considered as drawn to the combination, the spinal bone graft and the at least one connector.
66 recites the limitation "the cross section of the first end" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 50-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,857,000. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 50-69 of the application are to be found in claims 1-18 of the patent. The difference between claims 50-69 of the application and claims 1-18 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-18 of the patent is in effect a "species" of the "genetic" invention of claims 50-69 of the application. It has been held that the genetic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 50-69 of the .

Allowable Subject Matter
Claims 50, 65 and 66 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejection set forth above.
Claims 51-64 and 67-69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejection set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose a spinal bone graft with a first and second units mating with a connector as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775